UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK MURPHY,    a/k/a   Carlos   Sentrell   Murphy,    a/k/a   Mark
Murphy, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00086-FL-1)


Submitted:   July 26, 2012                  Decided:    August 7, 2012


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark Murphy pled guilty to being a felon in possession

of a firearm under 18 U.S.C. § 922(g)(1) (2006) (Count 1) and

knowingly possessing a stolen firearm under 18 U.S.C. § 922(j)

(2006) (Count 2).          Murphy’s advisory Sentencing Guidelines range

was 92-115 months of imprisonment and he was sentenced to 115

months.      On     appeal,         Murphy      argues     that      the    district      court

committed procedural error in determining his sentence because

it did not adequately address counsel’s argument that a lower

sentence was appropriate because of his close family ties.                                   For

the reasons that follow, we affirm.

             We    review       a    sentence        for   reasonableness         applying     a

deferential        abuse-of-discretion               standard.             Gall   v.     United

States,     552    U.S.    38,       49    (2007).         In   determining         whether    a

district court committed any significant procedural error, we

look   to    any     failure         in    the       calculation      (or     the      improper

calculation)       of     the       Guidelines       range,     the    treatment        of   the

Guidelines as mandatory, the failure to consider 18 U.S.C. §

3553(a)     (2006)      factors,          the    selection      of    a     sentence      using

clearly erroneous facts, and any failure to adequately explain

the chosen sentence, including any deviation from the advisory

Guidelines range.          Gall, 552 U.S. at 51.

             Although an individualized explanation must accompany

every sentence, United States v. Lynn, 592 F.3d 572, 576 (4th

                                                 2
Cir. 2010); United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009),    a     sentencing    court      need     not    necessarily         issue    a

comprehensive       and    detailed      opinion,       although       the    court’s

explanation      must     nonetheless     be    sufficient       to    satisfy       the

appellate court that the district court considered the parties’

arguments and has a reasoned basis for exercising its own legal

decisionmaking authority.            United States v. Boulware, 604 F.3d

832, 837 (4th Cir. 2010).               When the judge decides simply to

apply    the    advisory   Sentencing     Guidelines,       however,        “doing   so

will    not    necessarily    require    lengthy     explanation.”            Rita   v.

United States, 551 U.S. 338, 356-57 (2007).                       Moreover, if a

sentence is within the appropriate Guidelines range, we apply a

presumption on appeal that the sentence is reasonable.                         United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008); United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita,

551 U.S. at 347.

               Here, the district court noted it was not imposing a

fine     because     Murphy    had      dependents,        his   two        daughters.

Moreover, the court discussed the Bureau of Prisons’ practice of

trying to incarcerate prisoners near their families.                         Thus, we

find evidence that the court considered Murphy’s close family

ties argument.          Moreover, the court expressly considered the

§ 3553(a) factors, listened to the arguments of counsel and to

Murphy    himself,      and   imposed     a     sentence    within      a    properly

                                         3
calculated    advisory        Guidelines   range.          Under      these

circumstances, we find that Murphy has provided no grounds to

overcome the appellate presumption of correctness of his within-

Guidelines range sentence.

          Accordingly, we affirm Murphy’s sentence.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     4